By the Court.

By “ person,” in these statutes, must be understood a person capable of contracting the obligation of allegiance. It would be a dangerous precedent. Our whole authority to admit aliens to the rights of citizenship being derived from the statutes of the United States, we must find it there, or we cannot exercise it. To enable an infant to annul his obligations of allegiance to his native sovereign, and enter into new ones to the United States, the provision ought to be express. But we find no such provision. The petitioner can take nothing by his petition.
The Chief Justice suggested that, if a petition was offered by the *378parent or legal guardian of a minor, it might present the subject to the Court in a different view. "
Note. — After this decision, Thatcher sued out a letter of guai dianship for this minor, and presented a petition for his naturalization, which was- granted by Sedgwick, J., then sitting alone in Court.